IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                          : NO. 892
                                :
ORDER AMENDING RULE 1.99 OF THE : SUPREME COURT RULES DOCKET
PENNSYLVANIA RULES OF ORPHANS’ :
COURT PROCEDURE                 :
                                :


                                                ORDER


PER CURIAM

       AND NOW, this 1st day of December, 2021, upon the recommendation of the
Orphans' Court Procedural Rules Committee; the proposal having been submitted without
publication pursuant to Pa.R.J.A. 103(a)(3):

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rule 1.99 of the Pennsylvania Rules of Orphans’ Court Procedure is amended in the
attached form.

        This Order shall be processed in accordance with Pa.R.J.A. 103(b) and shall be
effective on January 1, 2022.

Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.